   Case: 1:20-cv-06447 Document #: 37-1 Filed: 02/08/21 Page 1 of 2 PageID #:633




                     UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


JAMES BYRD, JR. and DARRELL BYRD,
for themselves and on behalf of all others
similarly situated,
                                                  Case No.: 1:20-cv-06447
              Plaintiffs,
                                                  Hon. Harry D. Leinenweber
       v.

MCDONALD’S USA, LLC, a Delaware
limited liability company, and
MCDONALD’S CORPORATION, a
Delaware corporation,

              Defendants.


        INDEX OF EXHIBTS SUBMITTTED IN SUPPORT OF DEFENDANTS’
        MOTION TO DISMISS THE AMENDED CLASS ACTION COMPLAINT
                       PURSUANT TO RULE 12(B)(6)



 Exhibit                                                                    No.

 Declaration of Amy C. Andrews                                                1

 McDonald’s USA Standard Franchise Agreement (Traditional)
                                                                            1-A
 and Operator’s Lease

 McDonald’s USA Franchise Disclosure Document                               1-B

 Your Path to Becoming a McDonald’s Franchisee                              1-C

 Letter Agreement between Plaintiff James Byrd and
                                                                            1-D
 McDonald’s USA dated May 12, 2014

 Purchase and Sale Agreement dated July 18, 2014 – Plaintiff
                                                                            1-E
 James Byrd

 Purchase and Sale Agreement dated July 18, 2014 – Plaintiff
                                                                            1-F
 Darrell Byrd
    Case: 1:20-cv-06447 Document #: 37-1 Filed: 02/08/21 Page 2 of 2 PageID #:634




 Letter Agreement between Plaintiff Darrell Byrd and
                                                                    1-G
 McDonald’s USA dated May 12, 2014

 Business Review Report dated November 18, 2020 – Plaintiff
                                                                    1-H
 James Byrd

 Business Review Report dated May 16, 2019 – Plaintiff James
                                                                     1-I
 Byrd

 Business Review Report dated November 18, 2020 – Plaintiff
                                                                     1-J
 Darrell Byrd

 Business Review Report dated May 16, 2019 – Plaintiff
                                                                    1-K
 Darrell Byrd




4847-7121-4555, v. 1




                                              2
